Citation Nr: 1340088	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984, with additional duty in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This issue was originally claimed as entitlement to service connection for "shaving waiver."  The issue was recharacterized by the RO as entitlement to service connection for pseudofolliculitis, acne, shaving waiver.  As the Veteran's service treatment records indicate that his in-service shaving waiver was based on a diagnosis of pseudofolliculitis barbae, the issue has been recharacterized on the title page of this decision to more accurately reflect the current diagnosis at issue.

The Virtual VA electronic claims file has been reviewed; a review of the documents reveals that it contains a November 2013 Appellate Brief pertinent to the issue on appeal.


FINDING OF FACT

The Veteran was first diagnosed with pseudofolliculitis barbae in service and currently has pseudofolliculitis barbae; his credible lay statements support a finding that the disorder as likely as not began during service and has continued to the present.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has pseudofolliculitis barbae, which first began during active duty service and has continued to the present day.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran has submitted written statements asserting that being required to shave regularly in service and being unable to maintain his prior skin care regimen caused his facial skin to worsen and "acne" to flare-up.  The Veteran stated that exposure to harsh chemicals were also hard on his skin and caused break-outs of what he described as "acne."

The Veteran's service treatment records show that in February 1981 he was given a shaving waiver for pseudofolliculitis barbae.  He was prescribed tetracycline and referred to the Shaving Clinic.  In November 1981 and December 1982, he reported that he was presently taking tetracycline medication for "acne." 

The Veteran's Air Force Reserve records also show reported problems with facial papules.  In a February 1987 physical examination, the Veteran reported a continuing problem with acne.  The records also contain a February 2007 report of having had problems with pseudofolliculitis barbae for many years and an April 2007 profile for no shaving.

The Veteran's private treatment records show that he has been diagnosed with and treated for pseudofolliculitis barbae during the period on appeal.  In February, May, and October 2007 he was diagnosed with pseudofolliculitis barbae by his regular treating physician assistant and treated with topical medication.  He was noted to have inflamed papules, pustules, and severe scarring.  In his October 2007 evaluation, he was noted to have a long history of pseudofolliculitis controlled with topical medication.  The Veteran's pharmacy receipts show that he has purchased over the counter topical medication to treat pseudofolliculitis barbae.

The Board notes that the Veteran is competent to report on his in-service symptoms of pustules forming on his face during active duty service.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.).  His assertions of pseudofolliculitis barbae in service are supported by his service treatment records.  He is likewise competent to report on the continuation of these symptoms and their current occurrence today, which has also been supported by medical records indicating at least intermittent problems with facial pustules and pseudofolliculitis barbae.

Simply put, the competent medical evidence of record shows pseudofolliculitis barbae in service and at present, and the Veteran has stated that this disorder began in service and has continued to the present.  This assertion is supported by Air Force Reserve records which show that in 1987 the Veteran reported problems with "acne," his term for pseudofolliculitis barbae, and in 2007 was noted to have had problems with pseudofolliculitis for many years.  The Board finds no reason to doubt the Veteran's credibility and finds it reasonable that he would treat his pseudofolliculitis barbae with over the counter medication rather than continually seeking medical treatment from a physician or other medical professional during many of the years following his discharge from active duty service. 

The Board finds that the above cited evidence puts the evidence at least in equipoise.  Accordingly, with reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran has current pseudofolliculitis barbae that began in service and has continued to the present.  Given the above, service connection is warranted.


ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


